977 So. 2d 782 (2008)
Jason Randall SEBELIN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3769.
District Court of Appeal of Florida, Fifth District.
March 28, 2008.
Jason R. Sebelin, Sneads, pro se.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
*783 PER CURIAM.
Appellant challenges the summary denial of his motion for jail credit. The crux of his claim is that he spent time in the Escambia County jail for which no credit was given at the time he was sentenced on the Volusia County charges. The resolution of this issue turns on whether the warrant on the Volusia charges was "executed" while Appellant was in the Escambia County jail. See Gethers v. State, 838 So. 2d 504, 505 (Fla.2003). Unfortunately, we cannot discern from the record whether Appellant's claim has merit because the trial court did not explain its ruling or provide portions of the record to conclusively refute the claim. On remand, the trial court shall either grant the motion or provide the rationale for its denial, with the attachment of record support, as appropriate, demonstrating that the request is without merit.
REVERSED AND REMANDED.
GRIFFIN, TORPY and LAWSON, JJ., concur.